      Case 1:21-mj-05835-UA Document 1 Filed 06/05/21 Page 1 of 10

                                                21 MAG 5835
Approved: _______________________________
          ASHLEY C. NICOLAS
          Assistant United States Attorney

Before:   THE HONORABLE SARAH L. CAVE
          United States Magistrate Judge
          Southern District of New York

- - - - - - - - - - - - - - - - - X
                                  :         SEALED COMPLAINT
UNITED STATES OF AMERICA          :
                                  :         Violations of
     - v. -                       :         18 U.S.C. §§ 1344,
                                  :         1028A, and 2
LUKA KLASINC,                     :
                                  :         COUNTY OF OFFENSE:
                    Defendant.    :         NEW YORK
                                  :
- - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          RYAN REDEL, being duly sworn, deposes and says that he
is a Special Agent (“SA”) with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

                              COUNT ONE
                            (Bank Fraud)

     1.   From at least in or about October 2020, up to and
including at least in or about June 2021, in the Southern
District of New York and elsewhere, LUKA KLASINC, the defendant,
willfully and knowingly, did execute and attempt to execute a
scheme and artifice to defraud a financial institution, the
deposits of which were then insured by the Federal Deposit
Insurance Corporation, and to obtain moneys, funds, credits,
assets, securities, and other property owned by, and under the
custody and control of, such financial institution, by means of
false and fraudulent pretenses, representations, and promises,
to wit, KLASINC presented false documentation to a financial
institution in an attempt to secure the release of frozen funds
to which he was not entitled.

      (Title 18, United States Code, Sections 1344 and 2.)
      Case 1:21-mj-05835-UA Document 1 Filed 06/05/21 Page 2 of 10



                             COUNT TWO
                    (Aggravated Identity Theft)

     2.   On or about October 5, 2020, in the Southern District
of New York and elsewhere, LUKA KLASINC, the defendant,
knowingly did transfer, possess, and use, without lawful
authority, a means of identification of another person, during
and in relation to a felony violation enumerated in Title 18,
United States Code, Section 1028A(c), to wit, KLASINC submitted
a falsified document purporting to be a letter from the U.S.
Small Business Administration, bearing the name and signature of
specific real individual, during and in relation to the bank
fraud offense charged in Count One of this Complaint.

   (Title 18, United States Code, Sections 1028A(a)(1) and 2.)

     The bases for my knowledge and for the foregoing charge
are, in part, as follows:

     3.   I am a Special Agent with the FBI. I have been
personally involved in the investigation of this matter, and I
base this affidavit on that experience, on my conversations with
other law enforcement officials, and on my examination of
various reports and records. Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause, it does not include all the facts I have learned during
the course of my investigation. Where the contents of documents
and the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part,
except where otherwise indicated.

                               Overview

     4.   LUKA KLASINC, the defendant — a Slovenian national and
former Olympic figure skater — is the sole owner of BOB77, LLC.
KLASINC stated that BOB77, LLC is an event management company
that, in conjunction with its global partners, stages major ice-
themed amusement park style events around the world. Beginning
in or around 2019, BOB77, LLC opened three business bank
accounts (the “BOB77 Accounts”) with an international financial
institution (“Bank-1”). Between July 2020 and September 2020,
the BOB77 Accounts received a total of $1,595,800 from the U.S.
Small Business Administration (“SBA”), pursuant to eleven
Economic Injury Disaster Loans. In the same period, there were
numerous wire transfers from the BOB77 Accounts to international
beneficiaries. In late September 2020, after identifying
potential fraud, Bank-1 froze all funds in the BOB77 Accounts


                                   2
      Case 1:21-mj-05835-UA Document 1 Filed 06/05/21 Page 3 of 10



and contacted KLASINC for additional information regarding the
account activity. In response, KLASINC provided documentation —
including a falsified document purporting to be a letter from
SBA — intended to legitimize the SBA deposits and persuade Bank-
1 to release the funds. In or around June 2021, KLASINC traveled
to the United States and appeared at in person at a New York
branch of Bank-1, where he again attempted to persuade Bank-1 to
release the funds by claiming that the SBA deposits were
“investments” and not associated with loans.

              The Economic Injury Disaster Loan Program

     5.   Based on my participation in this investigation and my
conversations with representatives from SBA, I have learned the
following, in substance and in part:

          a.   The Coronavirus Aid, Relief, and Economic
Security Act (the “CARES Act”) provided $2.2 trillion dollars in
economic stimulus in response to the economic decline caused by
the COVID-19 pandemic in the United States.

          b.   The provisions of the CARES Act, in conjunction
with an officially declared disaster by the United States
Government, allowed the SBA to offer Economic Injury Disaster
Loan (“EIDL”) funding to business owners negatively affected by
the pandemic (the “EIDL Program”).

          c.   In order to apply for a loan under the EIDL
Program, applicants use the SBA online portal (the “SBA Portal”)
to submit an application containing personal and business
information (the “EIDL Application”). The EIDL Application
requires applicants to affirm that the information submitted is
true and correct under the penalty of perjury and applicable
criminal statutes.

          d.   The EIDL Application requires applicants to
provide information relating to the size of the affected
business entity, the ownership of said business, and other
information, such as the number of employees and gross business
revenues realized in the 12 months prior to COVID-19’s impact on
the national economy. This information, submitted by the
applicant, is then used by SBA systems to calculate the
principle amount of money the small business is eligible to
receive in the form of an EIDL. Loans disbursed under the EIDL
Program are capped at $150,000.




                                   3
      Case 1:21-mj-05835-UA Document 1 Filed 06/05/21 Page 4 of 10



          e.   Pursuant to the provisions governing the EIDL
Program, loan proceeds must be used by that business for certain
permissible expenses. The EIDL loans may be used by the
applicant business - which must have existed in an operational
condition on February 1, 2020 - to pay fixed debts, payroll,
accounts payable, and other bills that could have been paid had
the COVID-19 disaster not occurred.

                              BOB77, LLC

     6.   Based on my review of records and documents provided
by an international financial institution (“Bank-1”), I have
learned, among other things, the following:

          a.   BOB77, LLC (“BOB77”) is a limited liability
company that was formed in Delaware on or about August 23, 2019.

          b.   LUKA KLASINC, the defendant, is a Slovenian
national and former Olympic figure skater who is the sole owner
and chief executive officer (“CEO”) of BOB77.

          c.   KLASINC stated that BOB77 is an event management
company that works with other entities to set up “ice amusement
parks,” that have included “Fun Park” in Warsaw, Poland, “Ice
Fun Park” in Dusseldorf, Germany, and the “Winter Classic,” in
Ljubljana, Slovenia.

                        The Bank-1 Accounts

     7.   Based on my review of records provided by Bank-1, I
have learned, among other things, the following:

          a.   On or about September 19, 2019, LUKA KLASINC, the
defendant, established a business checking account for BOB77 at
Bank-1. The account had an account number ending in 7285
(“BOB77 Account-1”).

          b.   At the time that KLASINC created BOB77 Account-1,
he named himself as the sole transactional signer on the
account.

          c.   On or about July 31, 2020, two additional
accounts were opened and associated with BOB77. The additional
accounts have account numbers ending in 2349 (“BOB77 Account-2”)
and 2381 (“BOB77 Account-3, and together with BOB77 Accounts-1
and -2, the “BOB77 Accounts”).



                                   4
        Case 1:21-mj-05835-UA Document 1 Filed 06/05/21 Page 5 of 10



                          The EIDL Applications
     8.   Based on my review of records provided by SBA as well
as Bank-1, I have learned, among other things, the following:

          a.   Between on or about July 4, 2020, at 11:00 p.m.,
and on or about July 5, 2020 at 12:22 a.m., eight EIDL loan
applications were submitted through the SBA Portal from a
particular IP address, originating in Dallas, Texas (the “July
4-5 Applications”). Each July 4-5 Application bore the name of
a different individual, all of whom claimed to reside in Iowa. 1
Each July 4-5 Application listed a different phone number, all
of which began with a 614 (Central Ohio) area code. The
July 4-5 Applications each directed funds to be disbursed to
different bank accounts at a single national financial
institution (“Bank-2”).

          b.   On or about July 12, 2020, an EIDL loan
application (the “July 12 Application”) was submitted on behalf
of “BOB77 FARMS.” The July 12 Application directed funds to be
disbursed to an account at Bank-1.

          c.   On or about July 24, 2020, an EIDL loan
application (the “July 24 Application”) was submitted from an IP
address originating in Florissant, Missouri.

          d.   On or about August 18, 2020, an EIDL loan
application (the “August 18 Application”) was submitted on
behalf of a Florida based construction company. The August 18
Application directed funds to be disbursed to BOB77 Account-1.

     9.   Based on my conversations with an SBA representative,
I have learned that EIDL applicants may change the bank account
into which they want funds disbursed, even after the EIDL
application has been submitted. Prior to late July 2020,
applicants could also update bank account information over the
phone, through an SBA loan officer.

     10. Based on my review of records provided by SBA and my
conversations with an SBA employee, I have learned that
usernames associated with eight of the eleven EIDL loan
applications described above in ¶ 8 (the “EIDL Applications”),

1 Based on my review of the EIDL Applications, I know that one of the July 4-5

Applications bore the name of an elderly woman in Iowa (“Victim-1”) and was
submitted on behalf of a farm bearing her name. On or about June 4, 2021, I
spoke with Victim-1’s granddaughter who informed me that (i) Victim-1 does
not own a farm, and (ii) Victim-1 did not submit an EIDL Application.


                                      5
      Case 1:21-mj-05835-UA Document 1 Filed 06/05/21 Page 6 of 10



logged into the SBA Portal after the EIDL Applications were
submitted. Because, as further described further below, the
funds disbursed pursuant to the EIDL Applications were
ultimately deposited in the BOB77 Accounts — and not the
accounts originally specified on the EIDL Applications — I
believe that someone requested that the funds be redirected to
BOB77 Accounts after the EIDL Applications were originally
submitted, either through the SBA Portal or by phone.

              Funds Deposited in the BOB77 Accounts

     11. Based on my review of records provided by Bank-1 and
SBA, as well my conversations with a Bank-1 employee, I have
learned, among other things, the following:

           a.  On or about July 8, 2020, SBA deposited $599,600
pursuant to four of the July 4-5 Applications into BOB77
Account-1.

          b.   Between on or about July 8, 2020 and on or about
July 10, 2020, eight wire payments ranging in amounts from $750
to $40,0000 were made from BOB77 Account-1 to beneficiaries in,
among other places, China and Slovenia.

          c.   On or about July 14, 2020, SBA deposited $747,500
pursuant to four of the July 4-5 Applications and the July 12
Application, into BOB77 Account-1.

          d.   Between on or about July 14, 2020 and on or about
August 4, 2020, twelve wire payments ranging in amounts from
$505 to $399,960 were made from BOB77 Account-1 to beneficiaries
in, among other places, Mexico, China, and India.

           e.  On or about August 6, 2020, SBA deposited
$143,300 pursuant to the July 24 Application, into BOB77
Account-2.

          f.   On or about August 13, 2020, and again on or
about August 24, 2020, the BOB77 Accounts received wire payments
in the amounts of $25,675 and $32,202.50, respectively, from a
construction company based in Montana (the “Montana Company”).
On or about August 25, 2020, the Montana Company reported both
wire transfers as fraudulent.

          g.   Between on or about August 6, 2020, and on or
about August 27, 2020, six wire payments ranging in amounts from



                                   6
        Case 1:21-mj-05835-UA Document 1 Filed 06/05/21 Page 7 of 10



$1,750 to $93,080, were made from the BOB77 Accounts to
beneficiaries in, among other places, China and Mexico.

           h.  On or about September 1, 2020, SBA deposited
$105,400 pursuant to the August 18 Application, into BOB77
Account-1.

          i.   Between on or about September 1, 2020, and on or
about September 24, 2020, nine wire payments ranging in amount
from $247 to $450,000 were made from the BOB77 Accounts to
beneficiaries in, among other places, Slovenia.

     12. Based on my conversations with an employee of Bank-1
and an SBA employee as well as a review of records provided by
Bank-1, I have learned, among other things, the following:

          a.   On or about September 23, 2020 — after
identifying potentially fraudulent activity — Bank-1 froze all
remaining funds in the BOB77 Accounts. 2

          b.   On or about September 24, 2020, a Bank-1 employee
(the “Bank Employee”) contacted LUKA KLASINC, the defendant, via
email (the “Bank-1 Email”), asking to review the activity in the
BOB77 Accounts. Particularly, the Bank Employee asked about:
(i) a justification for the eleven SBA deposits; (ii) the nature
of business conducted by BOB77; (iii) the purpose of the
international wire transfers from the BOB77 Accounts; and
(iv) the circumstances of the wire payments to BOB77 from the
Montana Company. KLASINC responded on September 24, 2020,
offering to set up a phone call.

          c.   On or about October 5, 2020, KLASINC sent an
email (the “Klasinc Email”) to the Bank Employee attached to
which were several documents addressing the concerns raised in
the Bank-1 Email. In the body of the Klasinc Email, KLASINC
explained that the attachments were intended to “justif[y] and
clear the situation.” He implored Bank-1 to “[p]lease,
sincerely please, activate my account immediately.” The
documents included, among other things, BOB77 promotional
materials and three letters on BOB77 letterhead explaining the
nature of BOB77’s financial activity. In the letters, KLASINC
explained that the outgoing wire transfers were payments to

2 Based on my conversations with a Bank-1 employee, I have learned that,

although the BOB77 Accounts were frozen on September 23, 2020, three outgoing
wire payments, referenced in ¶ 9(i) were initiated before September 23, 2020
and released from the BOB77 Accounts after the BOB77 Accounts were frozen, on
or about September 24, 2020.


                                      7
        Case 1:21-mj-05835-UA Document 1 Filed 06/05/21 Page 8 of 10



corporate partners and equipment suppliers. KLASINC stated that
incoming transfers were a “delicate subject” and “strictly
business matters.” KLASINC further explained that the SBA
transfers represented “investment participation . . . not a
loan.” In the body of the letters, KLASINC again implored Bank-
1 to “accept [his] statement as [an] explanation” and to make
his account “operational immediately.”

          d.   The Klasinc Email also included a letter on SBA
letterhead and dated October 1, 2020, which purported to
“verify” that the sum of $1,999,000 was payable to “Luka Klasinc
of BOB77 LLC,” as “payment for property investment only” and not
as a “loan of any sort” (the “Fraudulent SBA Letter”). The
Fraudulent SBA Letter bore the name and signature of an SBA
Employee with the title “Commercial Loan Service Center
Director.” Based on my conversation with the SBA Employee, I
have learned that the SBA did not issue the Fraudulent SBA
Letter, nor did the SBA Employee affix his signature or give his
permission for his signature to be affixed to the Fraudulent SBA
Letter.

          e.   On or about December 2, 2020, Bank-1 closed the
BOB77 Accounts due to suspicious activity. On or about December
2, 2020, Bank-1 mailed checks totaling $398,525.15 from the
BOB77 Accounts to the BOB77 registered business address in New
York, New York.3 The checks were ultimately returned to Bank-1
as non-delivered.

     13. Based on my review of records obtained from the
Department of Homeland Security (“DHS”), I have learned that, on
or about May 31, 2021, LUKA KLASINC, the defendant, arrived in
the United States on a flight from Istanbul.

     14. Based on my conversations with an employee of Bank-1
as well as my review of Bank-1 surveillance camera footage and
records obtained from DHS, I have learned, among other things,
the following:

          a.   On or about June 1, 2021, LUKA KLASINC, the
defendant, visited Bank-1 in New York, New York, to inquire
about the availability of the funds associated with the BOB77
Accounts. At that time, a Bank-1 employee informed KLASINC that
the funds were not available but that he should return to Bank-1
in 48 hours to try again. Bank-1 then alerted law enforcement
to the suspicious activity.
3 Based on my conversations with a Bank-1 employee, I have learned that the
checks were mailed in error at the time the BOB77 Accounts were closed.


                                      8
      Case 1:21-mj-05835-UA Document 1 Filed 06/05/21 Page 9 of 10




          b.   On or about June 2, 2021, KLASINC returned to
Bank-1 and attempted to obtain funds from the BOB77 Accounts.
He was again denied access to the BOB77 Accounts and was told to
return on June 3, 2021.

          c.   On or about June 3, 2021, KLASINC returned to
Bank-1 a third time to attempt to obtain funds from the BOB77
Accounts (the “June 3 Visit”). During the June 3 Visit, a
compliance officer from Bank-1 met with KLASINC and explained
that Bank-1 needed additional information about BOB77’s presence
in the United States and the nature of the funds before the
funds could be released. KLASINC explained that the funds
represented deposits made by “investors.” Bank-1 again denied
KLASINC access to the funds.

          d.   On or about June 3, 2021, after leaving Bank-1,
KLASINC booked a flight, scheduled to depart from Newark on June
7, 2021, bound for Istanbul.

          e.   Bank-1 has returned a total of $848,383.15 from
the BOB77 Accounts to SBA.

     15. Based on my training, experience, and review of open
source material, I have learned, in substance and in part, that
Bank-1, was insured by the Federal Deposit Insurance Corporation
during the time period during which LUKA KLASINC, the defendant,
engaged in the transactions described above.




                                   9
      Case 1:21-mj-05835-UA Document 1 Filed 06/05/21 Page 10 of 10



          WHEREFORE, the deponent respectfully requests that a
warrant be issued for the arrest of LUKA KLASINC, the defendant,
and that he be arrested, and imprisoned or bailed, as the case
may be.


                           _/s Ryan Redel (By Court with
                           Authorization)___
                           RYAN REDEL
                           SPECIAL AGENT
                           FEDERAL BUREAU OF INVESTIGATION




Sworn to before me by reliable
electronic means this 5th day of
June, 2021


__________________________________
THE HONORABLE SARAH L. CAVE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   10
